United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1539
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Arkansas.
                                        *
Toby Edward Carter,                     *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: July 26, 2004
                                Filed: July 28, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Toby Edward Carter appeals the sentence the district court* imposed after
revoking Carter’s supervised release. The district court sentenced Carter to 7 months
in prison, followed by a 28-day residential substance-abuse-treatment program, and
then 24 months additional supervised release. For the first time on appeal, Carter
argues the district court was not authorized to impose the additional supervised
release because 18 U.S.C. § 3583(h) was enacted after he committed the offenses
underlying his original conviction. We conclude the district court did not commit

      *
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
plain error in ordering supervised release because while section 3583(h) does not
apply retroactively to Carter's case, at the time of his offense 18 U.S.C. § 3583(e)(3)
authorized the court to impose the challenged sentence. See Johnson v. United States,
529 U.S. 694, 702, 713 (2000). We thus affirm the judgment of the district court, and
we also grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-